Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 9-17, 19 and 20 allowable. The restriction requirement between apparatus and method , as set forth in the Office action mailed on 19 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 January 2021 is WITHDRAWN.  Claims 11-17, 19 and 20, directed to the apparatus claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (see Examiner’s Amendment below). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Ellis Ramirez on 10 March 2021.
The application has been amended as follows: 
1. A method for in-line quality checking of an object manufacturing system that fabricates a three-dimensional (3D) object, comprising: maintaining in a reservoir a wetting agent that can be selectively deposited in a desired pattern onto portions of a sheet of substrate material, wherein a sheet of substrate material corresponds to a layer of the 3D object; adding a contrast material to the reservoir of wetting agent so as to be detectable by an imaging sensor; depositing the wetting agent with contrast material onto  the sheet of substrate material; capturing with the imaging sensor an image of the sheet of substrate material after depositing the wetting agent with contrast material; and using the captured image of the sheet of substrate material to ascertain deviations as a result of a comparison of the captured image with a reference image.
8. (cancelled)
11. A apparatus for in-line quality checking of an object manufacturing system that fabricates a three-dimensional (3D) object, comprising: a reservoir containing a wetting agent that can be selectively deposited in a desired pattern onto portions of a sheet of substrate material, wherein a sheet corresponds to a layer of the 3D object; an inlet at the reservoir of the wetting agent to receive a contrast material so that the wetting agent when on the substrate is detectable by an imaging sensor; an imaging sensor for capturing an image of the sheet of substrate material after depositing the wetting agent with contrast material; and a processor 
18. (cancelled)

Allowable Subject Matter
Claims 1-7, 9-17, 19 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art alone or in combination teaches suggests or renders obvious adding a contrast material to the wetting agent to allow for comparison between an image taken by an imaging sensor and a reference image on a 3D printed sheet..  The closest prior art, Swartz et al. (10,046,552) discloses printing a wetting agent on a sheet and producing the 3D object.  Swartz et al. also disclose using a camera to check the process for malfunctions, but does not disclose the need for nor the use of a contrast medium.  Wu et al. (US 8,116,585) discloses comparing a printed image to a reference image but does not disclose a contrast medium or the need for one to be added to the process.  Additionally Wu et al. is not related to an additive manufacturing process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744